Citation Nr: 1227753	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  08-33 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Propriety of a reduction in evaluation for prostate cancer from 100 percent to 20 percent, effective December 1, 2008.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to January 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran's claim was previously before the Board and remanded in July 2011.  It is properly before the Board at this time.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for groin strains, claimed as secondary to prostate cancer, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  In January 2007, the RO granted service connection for prostate cancer and assigned a 100 percent rating, effective August 15, 2006. 

2.  The Veteran had a radical retropubic prostatectomy performed on August 15, 2006. 

3.  The medical evidence showed no local reoccurrence or metastasis of prostate cancer after the Veteran's prostatectomy. 

4.  In an October 2007 rating decision, the RO proposed a reduction in the rating for the Veteran's service-connected residuals of prostate cancer from 100 percent to 20 percent; the RO notified the Veteran of this proposed action in a corresponding October 25, 2007 letter. 

5.  In a September 2008 rating decision, the RO discontinued the 100 percent rating for residuals of prostate cancer, and assigned a 20 percent rating, effective December 1, 2008. 

6.  From December 1, 2008, the Veteran's service-connected residuals of prostate cancer resulted in mild stress incontinence, voiding one to two hours during the day and three times at night; however, renal dysfunction, the usage of appliance or absorbent materials for urine leakage, daytime voiding interval less than one hour, awakening to void five or more times per night, obstructed voiding, and urinary tract infections are not shown.


CONCLUSION OF LAW

The reduction in evaluation for prostate cancer from 100 percent to 20 percent, effective December 1, 2008, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 4.115a, 4.115b, Diagnostic Code 7528 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board observes that an October 25, 2007 pre-rating notice letter, which accompanied the rating decision proposing to decrease the rating for residuals of prostate cancer, provided the Veteran with notice of the proposed reduction and informed him that he could submit medical or other evidence to show why the reduction should not be made.  The letter explained that this evidence could be a statement from a physician with detailed findings about his condition.  He was also notified that he could request a personal hearing so that he could provide testimony on this matter.  He was notified that if he did not request a hearing within 30 days or submit additional evidence within 60 days, the RO would make a decision based on the evidence of record.  Thereafter, the Veteran's disability rating was reduced in a September 2008 rating decision, effective December 1, 2008.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  The RO has obtained all private records identified by the Veteran.  Furthermore, the Veteran was afforded VA examinations in February 2007 and June 2010.  These examinations, which were completed by medical professionals, included thorough evaluations of the Veteran and a report of his symptomatology.  The Board finds that they are adequate as a basis for deciding this appeal.

As such, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.


II.  Analysis

In a January 2007 rating decision, the RO awarded service connection for prostate cancer and assigned an 80 percent rating from June 12, 2006, and a 100 percent rating from August 15, 2006.  He was informed that an examination would be scheduled to evaluate the current status of his disability.

Following examination of the Veteran in February 2007, the RO proposed to reduce his disability rating to 20 percent in an October 2007 rating decision.  In a September 2008 rating decision, the evaluation for prostate cancer was reduced to 20 percent, effective December 1, 2008.  The Veteran contends that the RO's reduction of the evaluation from 100 percent 20 percent was improper. 

According to 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528, malignant neoplasms of the genitourinary system, such as the Veteran's prostate cancer, are evaluated as 100 percent disabling.  The 100 percent rating shall continue following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, but there will be a mandatory VA examination at the expiration of six months.  38 C.F.R. § 4.115b, Note.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).

In this case, the RO complied with the requirements of 38 C.F.R. § 3.105(e) by proposing the reduction in October 2007, in a rating decision that set forth all material facts and reasons for the reduction.  Since the reduction was not implemented until December 1, 2008, the Veteran was afforded well in excess of 60 days notice to present additional evidence showing that the rating should remain at the present level.  Therefore, the criteria associated with 38 C.F.R. § 3.105(e).

The next question concerns whether VA has met its burden of proving that the assignment of a 20 percent rating from December 1, 2008, for the Veteran's prostate cancer was warranted.  The 100 percent rating for prostate cancer was made effective on August 15, 2006, and continued in effect until December 1, 2008.  Because the evaluation was not been in effect for five years or more, compliance with the provisions of 38 C.F.R. § 3.344(a) and (b) is not required.  See 38 C.F.R. § 3.344(c).  These provisions also do not apply to disabilities that have not become stabilized and are likely to improve.  Rather, a reduction is warranted upon reexamination reflecting improvement, physical or mental.  38 C.F.R. § 3.344(c).

In this regard, disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1, et. al.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

Here, the Veteran underwent radical retropubic prostatectomy in August 2006.  The disability is not currently productive of malignancy.  Accordingly, a 100 percent evaluation is no longer assignable, and the Board must consider the rating criteria of the predominant disability as voiding dysfunction, renal dysfunction, or urinary tract infection, to determine if the reduction to a 20 percent rating is warranted.  38 C.F.R. § 4.115b, DC 7528. 

According to the provisions of 38 C.F.R. § 4.115a, diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The following sections provide descriptions of various levels of disability in each of these symptom areas.  Where diagnostic codes refer the decisionmaker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Because the areas of dysfunction described below do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.

Evaluations of renal dysfunction are assigned under 38 C.F.R. § 4.115b, which provides that a noncompensable (no percent) rating is assigned for albumin and casts with history of acute nephritis; or, hypertension.  A 30 percent evaluation is assigned for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent evaluation is assigned for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent evaluation is assigned for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  The highest evaluation, 100 percent is assigned in situations requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.

Voiding dysfunction is rated as either urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  With continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 20 percent evaluation is assigned for a disability requiring the wearing of absorbent materials which must be changed less than two times per day.  A 40 percent evaluation is assigned for a disability requiring the wearing of absorbent materials which must be changed two to four times per day.  A 60 percent evaluation is assigned for the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.

In cases of urinary frequency, a 10 percent evaluation is assigned for a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent evaluation is assigned for a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent evaluation is assigned in cases of a daytime voiding interval less than one hour, or awakening to void five or more times per night.

In cases of obstructed voiding, a noncompensable (zero percent) evaluation is assigned for obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  A 10 percent evaluation is assigned for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post-void residuals greater than 150 cc, urometry with a markedly diminished peak flow rate (less than 10 cc/sec), recurrent urinary tract infections secondary to obstruction, and stricture disease requiring periodic dilation every two to three months.  A 30 percent evaluation is assigned for urinary retention requiring intermittent or continuous catheterization.

Finally, in cases of urinary tract infections, a 10 percent evaluation is warranted for long-term drug therapy, with one to two hospitalizations per year and/or requiring intermittent intensive management.  A 30 percent evaluation contemplates recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  In cases of poor renal function, the urinary tract infection is to be rated as renal dysfunction.  See 38 C.F.R. § 4.115a.

First, the Board finds that the Veteran's prostate cancer was properly reduced from 100 percent disabled, because he underwent a prostatectomy and there was no longer any evidence of malignancy.  Diagnostic Code 7528 indicates that the 100 percent rating was to continue until the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, pending an examination regarding current residuals at the expiration of six months.  The Veteran underwent the prostatectomy on August 15, 2006, and he was examined by VA on February 26, 2007, more than six months following his surgery.

The Board notes that there is one notation in a June 2010 VA examination report that the Veteran reported that the date of his last antineoplastic treatment was January 2, 2010.  Subsequently, in the July 2011 remand, the Board directed that the RO attempt to clarify this with the Veteran, to include allowing him the opportunity to submit evidence showing such treatment in January 2010.  The RO solicited this information in a June 2011 letter.  However, the Veteran responded only by submitting October 2010 hospital emergency records showing that he incurred a groin strain.  These records contain no indication of a history of prostate cancer or treatment that occurred during that calendar year, and the Veteran has never reported such treatment in any lay or medical evidence.  All other evidence of record supports a finding that the Veteran underwent prostatectomy in August 2006 and has undergone no treatment for his prostate cancer since that time.

In evaluating the record the Board finds that the overwhelming majority of the evidence of record shows that the Veteran last underwent treatment for his prostate cancer in August 2006.  While this one VA examination report shows that the Veteran reported an antineoplastic treatment in January 2010, there is no other evidence of record that even suggests that the Veteran ever underwent this kind of treatment, to include in January 2010.  The Board attempted to obtain more information from the Veteran about this report, but the Veteran failed to address it.  The Board finds, then, that the more probative evidence of record shows that surgical intervention occurred in August 2006, and the Veteran has not undergone any other treatment for prostate cancer since then.  Therefore, it was appropriate for the Veteran to undergo VA examination in February 2007 and for his reduced evaluation to be based upon that examination report.

Furthermore, the Board finds that, in comparing the Veteran's symptoms during the applicable appellate period to the rating criteria, his symptomatology does not warrant an evaluation in excess of the currently assigned 20 percent.  Specifically, the Veteran reported during the February 2007 VA examination that he had continued difficulty with mild stress incontinence.  This is the only symptom that the Veteran identified at that time that relates to voiding or renal dysfunction, as is directed in Diagnostic Code 7528.

Under the criteria for rating voiding dysfunction, a 20 percent rating is assigned for voiding dysfunction requiring the wearing of absorbent materials that must be changed less than two times per day.  The next higher rating requires voiding dysfunction that requires the use of absorbent materials that are changed two to four times per day.  While the Veteran reported mild stress incontinence, there is no evidence that he required the use of any absorbent materials, such that a higher rating for this symptomatology could be assigned.

The June 2010 VA examination report shows that the Veteran continued to deny the presence of hesitancy, weakness, or an intermittent stream.  He denied straining to urinate.  He reported urgency and dribbling that was minimal.  He voided every one to two hours during the day and three times per night.  Evaluating this evidence in relation to the criteria for urinary frequency shows that a 20 percent rating, and no more, is warranted, which is the rating already assigned to the Veteran's disability.  A higher rating for urinary frequency cannot be assigned because there is no evidence suggesting that the Veteran had daytime voiding intervals less than one hour or woke to void five or more times during the night.  The rating code specifically states that voiding dysfunction should be rated as urine leakage, frequency, or obstructed voiding.  Therefore, disability ratings under both urine leakage and frequency are not appropriate.

The Veteran's written statements have addressed his erectile dysfunction, hernias, and groin strain, and he claims that they are related to his prostatectomy.  Entitlement to service connection for erectile dysfunction was awarded by the RO in October 2007 and assigned a noncompensable evaluation.  The Veteran appealed the assigned rating, which was before the Board and denied in July 2011.  Therefore, this issue is not before the Board or on appeal.  The Veteran also raised a claim of entitlement to service connection for bilateral inguinal hernias that was denied in a May 2009 rating decision, which the Veteran did not appeal.  Finally, the Veteran has recently asserted that he has groin strains that are due to his prostatectomy.  This is addressed in the introduction noted above.

In summary, voiding dysfunction is shown to be the Veteran's predominant residual of prostate cancer.  The evidence, however, demonstrates no more than daytime voiding of every one to two hours and nighttime voiding of up to three times.  This symptomatology is consistent with a 20 percent evaluation.  As shown by the evidence of record, the Veteran does not have urine leakage requiring him to wear absorbent materials, urinary retention requiring intermittent or continuous catheterization, urinary tract infections, or renal dysfunction.  Accordingly, higher evaluations are not warranted on this basis.  See 38 C.F.R. § 4.115a.

In conclusion, the Board finds that the RO's assignment of a 20 percent evaluation effective December 1, 2008, was proper.  "Staged ratings" are not otherwise warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.

The Board's findings above are based on schedular evaluation.  To afford justice in exceptional situations, an extraschedular rating may also be provided.  38 C.F.R. § 3.321(b).  Here, however, referral for extraschedular consideration is not warranted.  The applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, with higher ratings for more severe manifestations.  Therefore, the Board is not required to remand the Veteran's claim for consideration of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).   See Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

The reduction in evaluation for prostate cancer from 100 percent to 20 percent, effective December 1, 2008, was proper, and the appeal is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


